— Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered February 24, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a predicate felony offender, to a prison term of élá to 9 years, unanimously affirmed.
There is no merit to defendant’s argument that the failure of his attorney to assist him in withdrawing his guilty plea, and to move for suppression of the prerecorded buy money, deprived him of effective assistance of counsel. Defendant’s attorney was under no obligation to insist on defendant’s unsupported assertion of innocence (People v Glasper, 151 AD2d 692, 693). Nor does failure to make a pretrial motion establish, by itself, ineffective assistance of counsel (People v Rivera, 71 NY2d 705). Concur — Milonas, J. P., Ellerin, Kupferman, Asch and Kassal, JJ.